--------------------------------------------------------------------------------

Exhibit 10.2
 
SETTLEMENT AGREEMENT




This SETTLEMENT AGREEMENT is entered into as of November 8, 2007 by and between
SEAN FULDA and MICHAEL FULDA (collectively, “Members”) and PLANETLINK
COMMUNICATIONS, INC., a Georgia corporation (the “Company”).


WHEREAS, each Member is the owner of record of 1,041,667 shares of PlanetLink
Communications, Inc. Series A Preferred Stock (the “Preferred Shares”); and


WHEREAS, the Company and the Members has determined that it would be in their
mutual best interests to adjust the scope of the rights associated with the
Preferred Shares in exchange for certain value to the capital stock of the
Company as a result of the acquisition of DnC Multimedia, Inc. (“DnC”) by the
Company or one of its subsidiaries.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:


1.          Conversion of Preferred Shares to Common Stock. Notwithstanding the
conversion and anti-dilution rights associated with the Preferred Shares, it is
hereby agreed that the conversion rights and anti-dilution rights associated
with each Member’s Preferred Shares of stock that have not been converted before
the time the company receives at least $1,000,000 (One Million US Dollars) in
funding, shall be limited to a maximum of 4.95% of the total outstanding shares
of the Company’s fully diluted common stock at that time, regardless of any
reverse splits of the Company’s common stock prior to conversion of the
Preferred Shares to common stock. Each Member’s Preferred Shares shall be
converted to common stock within 30 (thirty) days of the company receiving the
$1,000,000 (One Million US Dollars) in funding.
 
2.          Voting Rights. Upon the closing of the Company or one of its
subsidiaries acquiring DnC, the voting preference associated with the Preferred
Shares shall be terminated.
 
3.          Other Considerations.  In the event that the acquisition of DnC by
the Company does not occur within sixty days of this agreement, all limitations
on voting rights and conversion percentages shall be null and void.
 
4.          Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and delivered personally or sent by registered or
certified United States mail, return receipt requested with postage prepaid, by
facsimile, or by e-mail, if to Members, addressed to Mr. Sean Fulda, at 880
Oxford Road, Woodmere, NY  11598, telephone (516) 643-1169; addressed to Mr.
Michael Fulda at 3401 Taney Road, Baltimore, Maryland 21215, telephone (410)
358-1234; if to the Company, addressed to Planetlink Communications, Inc., attn:
Mr. Robert Lott, at 228 Hamilton Avenue, 3rd Floor, Palo Alto, CA 94301,
telephone (650) 798-5120.  Any party hereto may change its address upon 10 days’
written notice to any other party hereto.
 
5.          Benefit.  All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.
 
6.          Construction.  Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
 
7.          Multiple Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.          Entire Agreement.  This Settlement Agreement contains the entire
understanding of the parties with respect to the subject matter hereof, and may
not be changed orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has executed this Agreement by their signature
below.
 

             
 
 
Sean Fulda
             
 
 
Michael Fulda
             
PLANETLINK COMMUNICATIONS, INC.
             
By
 
   
Robert Lott, Chief Executive Officer

 
 

--------------------------------------------------------------------------------
